Per Curiam.—
The report of the auditor must be confirmed. Sect. 34 of the act of 24th February, 1834, is imperative, that unless the widow and devisees are served with notice of the suit brought against the executor, where a claimant seeks to charge the real estate of the testator, the judgment obtained shall not be levied or paid, out of such real estate. (Stroud's Purd. tit. Executors and Administrators.) By sect. 24 the lien of the debt was gone, more than five years after the death of the testator having elapsed before the suit was brought.
Exceptions dismissed.